            Case 2:19-cv-01129-BJR Document 38 Filed 06/29/20 Page 1 of 2




1

2

3

4

5

6

7

8

9                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10
     DAVID GARRET; and TLJ, LLC,
11
                                           Plaintiffs,
                                                             No. 2:19-CV-01129-BJR
12 v.
                                                             ORDER GRANTING MOTION FOR
13 MATERIA GROUP LLC; MATERIA GROUP                          WITHDRAWAL OF COUNSEL
   INC.; DEREK MULLER; ANTHONY
14 BERGIN; WILLIAM POWELL; JOHN
   MOTTA; and JOSEPH MOTTA,
15

16                                         Defendants.

17
            This matter comes before the Court on the Motion for Withdrawal of Counsel. The
18
     law firm of Peterson Russell Kelly Livengood PLLC (“PRKL”) moves to withdraw as counsel
19

20   for Defendants Materia Group LLC; Materia Group Inc.; Derek Muller; Anthony Bergin and

21   Joseph Motta.

22          PRKL has provided three grounds for this withdrawal: (1) nonpayment of legal fees,
23
     (2) financial burden and 3) failure to cooperate/communicate. PRKL has certified that Materia
24
     Group Inc. has been advised that it is required to be represented by an attorney, and that failure
25

     ORDER GRANTING MOTION FOR
                                                                PETERSON RUSSELL KELLY LIVENGOOD PLLC
     WITHDRAWAL OF COUNSEL - 1                                  10900 NE Fourth Street, Suite 1850
     (19-cv-01129-BJR)                                          Bellevue, Washington 98004-8341
                                                                P: 425.462.4700 F: 425.451.0714
            Case 2:19-cv-01129-BJR Document 38 Filed 06/29/20 Page 2 of 2




1    to obtain substitute counsel may result in default. PRKL’s motion was served on its clients,
2    Defendants Materia Group LLC; Materia Group Inc.; Derek Muller; Anthony Bergin and
3
     Joseph Motta.
4
            The Court having reviewed the Motion to Withdraw, as well as any response and reply
5
     filed herein, hereby GRANTS the Motion and ORDERS that:
6

7
            1. Michael T. Callan is hereby withdrawn from representing Defendants Materia

8               Group LLC; Materia Group Inc.; Derek Muller; Anthony Bergin and Joseph Motta.

9           2. The Clerk of the Court shall terminate the association of Michael T. Callan with
10              Defendants Materia Group LLC; Materia Group Inc.; Derek Muller; Anthony
11
                Bergin and Joseph Motta.
12
      Dated this 29th of June, 2020.
13

14

15                                                  BARBARA J. ROTHSTEIN
                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING MOTION FOR
                                                            PETERSON RUSSELL KELLY LIVENGOOD PLLC
     WITHDRAWAL OF COUNSEL - 2                              10900 NE Fourth Street, Suite 1850
     (19-cv-01129-BJR)                                      Bellevue, Washington 98004-8341
                                                            P: 425.462.4700 F: 425.451.0714
